    Case: 5:18-cr-00081-REW-MAS Doc #: 422 Filed: 12/17/19 Page: 1 of 1 - Page ID#: 2981
                                        UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF KENTUCKY
                                       CENTRAL DIVISION AT LEXINGTON
                                         CRIMINAL MINUTES – GENERAL

Case No. 18-81-REW-MAS-1                       At Lexington                     Date December 17, 2019

USA vs Austin Edward Nedved             x present       x   custody           bond           OR     Age

PRESENT:      HON. MATTHEW A. STINNETT, U.S. MAGISTRATE JUDGE

                   Susan Conner                      Audio File                Kathryn Anderson and Timothy Flowers
                   Deputy Clerk                     Court Reporter                    Assistant U.S. Attorney

             Counsel for Defendant       Derek Gordon         x present       x retained          appointed

I, Susan Conner, Deputy Clerk, CERTIFY the official record of this proceeding is an audio file
KYED-LEX__5-18-cr-81-S-REW-MAS-17_20191217_141005.

PROCEEDINGS:             STATUS CONFERENCE and BOND REVOCATION HEARING

        The parties appeared for status conference. The United States moves for revocation on Defendant’s bond based
on alleged violations. The Court advised Defendant of his constitutional rights, including his right to counsel. The Court
also advised Defendant of the nature of the alleged bond violations, including the conditions of release allegedly violated.
The Court further advised Defendant of his right to a hearing under 18 USC §3148(b).

        The Court heard testimony of two witnesses and arguments of counsel.

        1. Based on the testimony and statements of counsel, the Court FINDS, that the United States has not
           established by clear and convincing evidence that Defendant violated the condition in paragraph 7(s) of the
           Order Setting Conditions of Release. The Court further FINDS probable cause exists to believe that
           Defendant violated 18 U.S.C. § 1960 and § 1956.

        2. The Court FINDS that there are conditions or combination of conditions of release that will assure that the
           Defendant will not pose a danger to the safety of any other person of the community, pursuant to 18 USC §
           3148(b)(2)(A); however, the Court FINDS that Defendant is unlikely to abide by any condition or
           combination of conditions of release. Thus, the Court REVOKES Defendant’s bond pursuant to 18 USC §
           3148(b)(2)(B).

        3. The Motion of the United States to revoke Defendant’s bond is GRANTED.

        4. Defendant is remanded to the custody of the U.S. Marshal Service pending further proceedings.

        5. The Court will enter a separate order supplementing these minutes with additional details of the Court’s
           findings from the hearing.




Copies: COR, USP, USM                   Initials of Deputy Clerk: stc            TIC: 2/49
